Exhibit 10.3

 

Form of Award – RSU

(Performance-based Vesting; Deferral Provision)

 

LIFEPOINT HEALTH, INC.

2013 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

FOR

_____________________

Grant Number ___________________

﻿

1.Award of Restricted Stock Units.  LifePoint Health, Inc. (the “Company”)
grants, as of __________________ (the “Date of Grant”), to __________________
(the “Recipient”), ______________ Restricted Stock Units (the “RSUs”).  Each RSU
represents the Company’s unsecured obligation to pay the Recipient up to _____%
of the Fair Market Value of a Share.  The RSUs shall be settled in accordance
with Section 4 in [all Shares] [all cash] [Shares, to the extent the Percentage
Payable (as defined below) is equal to or less than the Threshold Percentage (as
defined below) of _____% and cash, to the extent the Percentage Payable is
greater than the Threshold Percentage].  The RSUs shall be subject to the terms,
provisions and restrictions set forth in this Agreement and the LifePoint
Health, Inc. 2013 Long-Term Incentive Plan (the “Plan”), which is incorporated
herein for all purposes.  The grant of this Award, the issuance of any Shares
(or any other securities of the Company pursuant thereto) and, if applicable,
payment of cash, is subject to all of the terms and conditions herein and in the
Plan.  Unless otherwise provided herein, terms used herein that are defined in
the Plan and not defined herein shall have the meanings attributable thereto in
the Plan.

2.Vesting of RSUs.

(a)Performance Requirement.    

(i)        The percentage of the Fair Market Value of a Share which is payable
per RSU (the “Percentage Payable”) and, if applicable, any modifications to the
number of Shares payable pursuant to this Award, shall be determined, except as
otherwise provided in this Agreement, according to the performance criteria set
forth in the attached Exhibit A. 

(ii)       The “Performance Period” for the Award is _______________ through
_________________. 

﻿

(iii)      Payment of the RSUs is conditioned upon the Committee certifying in
writing upon the completion of the Performance Period that the Performance Goals
specified herein were achieved and, if so, the level at which the Performance
Goals are achieved, except as otherwise provided in this Agreement.  If the
objectives are not achieved, the RSUs will be forfeited and shall not vest and
no payment shall be made hereunder.

(iv)       Performance shall be determined in accordance with generally accepted
accounting principles; provided, however, that such performance shall be
determined without regard to any change in accounting standards that may be
required by the Financial Accounting Standards Board during the Performance
Period, and by making appropriate adjustments to account for any spin-off or
sale of a subsidiary or the disposition of assets by the Company or similar
event during the Performance Period. Any such adjustments shall be made in a
manner that (A) does not result in a discretionary increase in the amount
payable under the Award and (B) is otherwise consistent with the qualification
of Awards as “performance-based compensation” under Code Section 162(m) and the
regulations thereunder. 

﻿

(v)        Except as otherwise provided in this Agreement, there shall be no
proportionate or partial vesting of the RSUs in or during the months, days or
periods prior to the Vesting Date and all vesting of the RSUs shall occur only
on the Vesting Date.



--------------------------------------------------------------------------------

 



(b)General Vesting Except as otherwise provided in this Agreement, the RSUs
subject to this Agreement will vest on ________________ (the “Vesting Date”),
provided that the Continuous Service of the Recipient continues through and on
the Vesting Date and the Performance Goals are met.     

(c)Acceleration of Vesting Upon Death.  Notwithstanding any other provision in
this Agreement, in the event that the Recipient’s Continuous Service terminates
before the Vesting Date by reason of the Recipient’s death, the RSUs subject to
this Agreement shall be immediately vested as of the date of such death, and the
number of Shares payable under the Award shall be determined pursuant to Section
III of Exhibit A attached hereto, unless the Recipient’s death occurs between
the end of the Performance Period and the Vesting Date in which case the number
of Shares payable under the Award will be determined pursuant to Section II of
Exhibit A as of the end of the Performance Period. 

(d)Acceleration of Vesting Upon Disability.  Notwithstanding any other provision
in this Agreement, in the event that the Recipient suffers a Disability prior to
the Vesting Date, the RSUs subject to this Agreement shall be immediately vested
as of the date of such Disability, and the number of Shares payable under the
Award shall be determined pursuant to Section III of Exhibit A attached hereto,
unless the Recipient’s Disability occurs between the end of the Performance
Period and the Vesting Date in which case the number of Shares payable under the
Award will be determined pursuant to Section II of Exhibit A as of the end of
the Performance Period.

(e)Acceleration of Vesting Upon a 409A Change in Control.    

(i)Notwithstanding any other provision in this Agreement or the Plan, upon a
409A Change in Control during the Recipient’s Continuous Service, the RSUs
subject to this Agreement shall be immediately vested as of the date of such
event and the Percentage Payable per RSU shall be __________ (___%) and the
number of Shares payable under this Award pursuant to this Section shall not be
subject to modification as provided in the attached Exhibit A based on the
designated performance criteria (or, if such 409A Change in Control occurs after
the end of the Performance Period and before the Vesting Date, the number of
Shares payable under the Award will be determined pursuant to Section II of
Exhibit A as of the end of the Performance Period), unless either (A) the
Company is the surviving entity in the 409A Change in Control and the RSU Award
continues to be outstanding after the 409A Change in Control on substantially
the same terms and conditions as were applicable immediately prior to the 409A
Change in Control, or (B) the successor company or its parent company assumes or
substitutes for the RSU Award, as determined in accordance with Section
10(c)(ii) of the Plan.

(ii)Notwithstanding the foregoing, in the event the Recipient’s Continuous
Service is terminated without Cause by the Company or any Related Entity or by
such successor company or by the Recipient for Good Reason within 24 months
following a 409A Change in Control and the RSUs subject to this Agreement did
not vest due to the application of Section 2(e)(i)(A) or (B), the RSUs subject
to this Agreement shall be immediately vested as of the date of such termination
of Continuous Service and (A) if such termination occurs before the end of the
Performance Period, the Percentage Payable per RSU shall be ______________
(___%) and the number of Shares payable under the Award pursuant to this Section
shall not be subject to modification as provided in the attached Exhibit A based
on the designated performance criteria, or (B) if such termination occurs after
the end of the Performance Period and before the Vesting Date, the number of
Shares payable under the Award will be determined pursuant to Section II of
Exhibit A as of the end of the Performance Period.

(f)Acceleration of Vesting Upon Termination Without Cause or For Good Reason.
 Notwithstanding any other provision in this Agreement and except as otherwise
provided in Section 2(g), in the event that the Recipient’s Continuous Service
is terminated prior to the Vesting Date either by the Company or any Related
Entity without Cause or by the Recipient for Good Reason, a portion of the RSUs
equal to (i) the number of full months of Continuous Service following
______________ through the date of termination (not to exceed __), divided by
(ii) the total number of months between __________________ and the end of the
Performance Period, shall become vested as of the Vesting Date, provided that
the Performance Goals described herein are attained during the Performance
Period.  The Percentage Payable and, if applicable, any modifications to the
number of Shares payable pursuant to this Award, shall be determined according
to the performance criteria set forth in the attached Exhibit A.



2

--------------------------------------------------------------------------------

 



(g)Acceleration of Vesting Upon Retirement.  Notwithstanding any other provision
in this Agreement, if the Recipient terminates his or her Continuous Service
prior to the Vesting Date and after attaining age 62 (for reasons other than the
reasons described in Sections 2(c), 2(d), 2(e) and 2(f) hereof) and completing
at least five (5) years of Continuous Service (a “Retirement Termination”), the
RSUs shall vest on the Vesting Date, provided that the Performance Goals
described herein are attained during the Performance Period and provided further
that, during the period (the “Restricted Period”) beginning on the date the
Recipient has a Retirement Termination (the “Retirement Date”) and continuing
until the Vesting Date, the Recipient does not, in any capacity (including, but
not limited to, as an owner, member, partner, shareholder, consultant, advisor,
financier, agent, employee, officer, director, manager or otherwise), whether
directly or indirectly, engage in a Competitive Activity (as such term is
hereinafter defined) or violate the non-solicitation restrictions set forth in
Section 6(a). If the Recipient fails to comply with this provision, a portion of
the RSUs equal to (i) the total number of RSUs granted, multiplied by (ii) a
ratio equal to (A) the number of full months between ______________ and the date
the Recipient violates this provision (not to exceed __), divided by (B) the
total number of months between ___________ and the end of the Performance
Period, shall become vested as of the Vesting Date, provided that the
Performance Goals described herein are attained during the Performance Period,
and the unvested portion of the RSUs shall be forfeited.  The Percentage Payable
and, if applicable, any modifications to the number of Shares payable pursuant
to this Award, shall be determined according to the performance criteria set
forth in the attached Exhibit A. Nothing in this subsection (g) shall prohibit
the Recipient’s ownership of stock in any publicly held company (other than the
Company) listed on a national securities exchange or whose shares of stock are
regularly traded in the over the counter market as long as such holding at no
time exceeds two percent (2%) of the total outstanding stock of such company.

(h)Definitions.  For purposes of this Agreement, the following terms shall have
the meanings indicated:

(i)“409A Change in Control” means an event which constitutes a “change in the
ownership” of the Company, a “change in effective control” of the Company, or a
“change in the ownership of a substantial portion of the assets” of the Company,
each as defined under Treasury Regulations Section 1.409A-3(i)(5).

(ii)“Competitive Activity” means, without the express written consent of the
Company, the development, operation, management or other business activity with
respect to (I) any entity that derives more than fifty percent (50%) of its
revenues from acute healthcare services in a non-urban setting; (II) any entity
that provides any healthcare service offered by any hospital operated by the
Company or any of its subsidiaries or affiliates anywhere within the United
States; (III) any entity that provides surgical, diagnostic or imaging services
within a twenty-five (25) mile radius of any location where the Company or any
of its subsidiaries or affiliates, currently owns, leases, manages or otherwise
maintains an operating facility and of any operating facilities identified as
potential acquisition targets in the Company’s strategic plan at the time the
Recipient’s Continuous Service is terminated; or (IV) any entity that derives
more than fifty percent (50%) of its revenues from physician recruitment
services and that may, as a part of its operation, be engaged in the recruitment
of physicians from facilities owned or operated by the Company or any of its
subsidiaries or affiliates (excluding recruitment activities that are conducted
by means of general solicitation, such as by way of newspapers or the Internet,
and that are not targeted to recruit physicians from a facility that is owned or
operated by the Company or any of its subsidiaries or affiliates). 

(iii)“Delivery Date” means the date on which any portion of the RSUs subject to
this Agreement vest pursuant to this Section 2.  Notwithstanding the foregoing,
in the event the RSUs subject to this Agreement become vested upon an event
which constitutes a “change in the ownership” of the Company, a “change in
effective control” of the Company, or a “change in the ownership of a
substantial portion of the assets” of the Company under Treasury Regulations
Section 1.409A-3(i)(5), Delivery Date shall mean the date on or after such 409A
Change in Control on which the Recipient has a Separation from Service, provided
that such Separation from Service occurs within 24 months following such 409A
Change in Control, or the date on which the RSUs subject to this Agreement would
have vested pursuant to Sections 2(b), 2(c) or 2(d) in the absence of a 409A
Change in Control occurring, whichever occurs earliest.      



3

--------------------------------------------------------------------------------

 



(iv)“Disability” means, solely for purposes of this Agreement and
notwithstanding any provision in the Plan to the contrary, a medically
determinable physical or mental impairment resulting in the Recipient’s
inability to perform the duties of his or her position or any substantially
similar position, where such impairment can be expected to result in death or
can be expected to last for a continuous period of not less than six months.

(v)“Non-Vested RSUs” means any portion of the RSUs subject to this Agreement
that have not become vested pursuant to this Section 2.

(vi)“Separation from Service” means the voluntary or involuntary separation from
service with the Service Recipient, determined in a manner consistent with
Section 409A of the Code and the Treasury Regulations thereunder.

(vii)“Service Recipient” means the person or entity for whom the services
resulting in the grant of the RSUs were performed, and with respect to whom the
legally binding right to the Award arises, and all persons with whom such person
would be considered a single employer under Section 414(b) of the Code
(employees of a controlled group of corporations), and all persons with whom
such person would be considered a single employer under Section 414(c) of the
Code (employees of partnerships, proprietorships, or other entities under common
control).

(viii)“Specified Employee” means any Recipient who, at the time of his or her
Separation from Service, is a “key employee”, within the meaning of Section
416(i) of the Code, of any Service Recipient the shares of which are publicly
traded on an established securities market or otherwise, determined in
accordance with Section 409A of the Code.

(ix)“Vested RSUs” means any portion of the RSUs subject to this Agreement that
are and have become vested pursuant to this Section 2.  

3.Forfeiture of RSUs.  Except as otherwise provided in Section 2, if the
Recipient’s Continuous Service is terminated prior to the Vesting Date, the RSUs
shall be forfeited immediately upon such termination of Continuous Service
without any payment to the Recipient. 

4.Settlement of the RSUs. 

(a)Medium of Payment.  The RSUs may be settled in Shares, cash, or a combination
thereof, as determined by the Committee at the time of grant and set forth in
Section 1 hereof. 

(i)        If Section 1 provides that the RSUs shall be settled in all Shares,
the RSUs shall be settled in a number of Shares equal to the aggregate number of
Shares payable for each tranche of RSUs, determined in accordance with Exhibit A
(the “Total Shares Earned”). 

(ii)       If Section 1 provides that the RSUs shall be settled in all cash, the
RSUs shall be settled in cash equal to the Fair Market Value of a Share on the
date the Committee certifies the level of Performance Goals achieved, multiplied
by the Total Shares Earned. 

(iii)      If Section 1 provides that the RSUs shall be settled in a combination
of Shares and cash, the RSUs shall be settled in (A) a number of Shares equal to
the lesser of (1) the Total Shares Earned or (2) the number of RSUs granted
multiplied by the percentage designated in Section 1 (the “Threshold
Percentage”) that is to be paid in Shares; plus (B) cash equal to the Fair
Market Value of a Share on the date the Committee certifies the level of
Performance Goals achieved, multiplied by the difference, if any, between the
Total Shares Earned and the number of Shares paid pursuant to clause (A).



4

--------------------------------------------------------------------------------

 



Notwithstanding the foregoing, if the RSUs become vested due to the Recipient’s
death or Disability, the Fair Market Value of a Share on the date of the
Recipient’s death or Disability, as applicable, shall be used to calculate any
cash payment.  Furthermore, if the RSUs become vested on a 409A Change in
Control pursuant to Section 2(e), the price paid per share in connection with
such 409A Change in Control shall be used to calculate any cash payment.  If the
RSUs become vested on the Recipient’s termination of Continuous Service
following a 409A Change in Control pursuant to Section 2(e), the Fair Market
Value of a Share on the date of the Recipient’s termination of Continuous
Service shall be used to calculate any cash payment.    

(b)Payment.  Except as provided in Subsection (d) below, the Company shall
deliver to the Recipient or in the event of the Recipient’s death, to the
beneficiary or beneficiaries designated by the Recipient, or if the Recipient
has not so designated any beneficiary(ies), or no designated beneficiary
survives the Recipient, to the personal representative of the Recipient’s
estate, Shares and, if applicable, cash as provided in Section 4(a), on, or as
soon as administratively practicable after, the Delivery Date, but in no event
more than sixty (60) days thereafter. Notwithstanding the foregoing, in the
event there is a 409A Change in Control on or before the date on which the
Company would otherwise deliver Shares pursuant to this Section 4(b), the
Company may, in lieu of delivering Shares, deliver the consideration (whether
stock, cash or other securities or property) received in the 409A Change in
Control transaction by holders of Shares, or such other consideration as
determined by the Committee in its sole discretion, equal to the Fair Market
Value of the per Share consideration received by holders of Shares in the
applicable transaction, multiplied by the number of Vested RSUs that were
deliverable pursuant to this Section 4.  The determination of such substantial
equality of Fair Market Value of consideration shall be made by the Committee in
its sole discretion and its determination shall be conclusive and binding. 

(c)Distribution to Specified Employees.  Notwithstanding the foregoing, if the
Recipient is a Specified Employee, then no payments otherwise required to be
made under this Agreement on account of the Recipient’s Separation from Service
shall be made before the date that is six (6) months after the date of the
Recipient’s Separation from Service or, if earlier, the date of the Recipient’s
death if such deferral is required to comply with Section 409A of the Code.

(d)Deferred Distribution.  Notwithstanding any other provision, the Recipient
may elect pursuant to the LifePoint Health Deferred Compensation Plan (the “NQDC
Plan”) to defer settlement of the portion of Non-Vested RSUs to be settled in
Shares until a date or event other than the Delivery Date, but only to the
extent allowed by the Company and subject to the terms and conditions of the
NQDC Plan, including but not limited to those provisions governing deferral
elections and the timing of such deferral elections.  The portion of Non-Vested
RSUs subject to a valid deferral election by the Recipient under the NQDC Plan
shall be distributed according to the terms of the NQDC Plan, but otherwise
shall continue to be subject to the terms of this Agreement, the Plan, and the
deferral election form. The portion of Non-Vested RSUs to be settled in cash if
the Percentage Payable is greater than 100% shall be distributed according to
the terms of this Agreement and the Plan and settlement of such portion may not
be deferred pursuant to this Subsection and the NQDC Plan.

5.Rights with Respect to RSUs.

(a)No Rights as Shareholder Until Delivery.  Except as otherwise provided in
this Section 5, the Recipient shall not have any rights, benefits or
entitlements with respect to Shares corresponding to the RSUs unless and until
those Shares are delivered to the Recipient (and thus shall have no voting
rights, or rights to receive any dividend declared, before those Shares are so
delivered).  On or after delivery, the Recipient shall have, with respect to the
Shares delivered, all of the rights of a holder of Shares granted pursuant to
the articles of incorporation and other governing instruments of the Company, or
as otherwise available at law.  



5

--------------------------------------------------------------------------------

 



(b)Adjustments to RSUs.   In the event of any change affecting the number,
class, market price or terms of the Shares by reason of share dividend, share
split, recapitalization, reorganization, merger, consolidation, spin-off,
disaffiliation of a Subsidiary, combination of Shares, exchange of Shares, Share
rights offering, or other similar event, or any distribution to the stockholders
other than a regular cash dividend, then the RSUs subject to this Agreement and
the number, class, price or terms of Shares subject to such RSUs shall be
adjusted in the same manner as the outstanding Shares of the Company.  If any
such adjustment shall result in a fractional RSU, such fraction shall be
disregarded.  Notwithstanding anything to the contrary in this Plan, no
adjustment shall be made to any RSU under this Plan if or to the extent such
adjustment would cause an outstanding RSU to fail to be exempt from or comply
with Section 409A of the Code.

(c)No Restriction on Certain Transactions.  Notwithstanding any term or
provision of this Agreement to the contrary, the existence of this Agreement, or
of any outstanding RSUs awarded hereunder, shall not affect in any manner the
right, power or authority of the Company or any Related Entity to make,
authorize or consummate: (i) any or all adjustments, recapitalizations,
reorganizations or other changes in the Company's or any Related Entity’s
capital structure or its business; (ii) any merger, consolidation or similar
transaction by or of the Company or any Related Entity; (iii) any offer, issue
or sale by the Company or any Related Entity of any capital stock of the Company
or any Related Entity, including any equity or debt securities, or preferred or
preference stock that would rank prior to or on parity with the Shares
represented by the RSUs and/or that would include, have or possess other rights,
benefits and/or preferences superior to those that such Shares include, have or
possess, or any warrants, options or rights with respect to any of the
foregoing; (iv) the dissolution or liquidation of the Company or any Related
Entity; (v) any sale, transfer or assignment of all or any part of the stock,
assets or business of the Company or any Related Entity; or (vi) any other
corporate transaction, act or proceeding (whether of a similar character or
otherwise).

(d)Dividend Equivalents.  During the term of this Agreement, the Recipient shall
have the right to receive distributions (the “Dividend Equivalents”) from the
Company equal to any dividends or other distributions that would have been
distributed to the Recipient if each RSU was instead an issued and outstanding
Share owned by the Recipient.  Dividend Equivalents payable with respect to the
RSUs subject to this Agreement shall be subject to the following terms and
conditions: (i) Dividend Equivalents payable with respect to the RSUs subject to
this Agreement shall be paid on the date the RSUs to which such Dividend
Equivalents relate are settled under Section 4 hereof, with such Dividend
Equivalents to be accumulated, without interest, by the Company (the
“Accumulated Dividend Equivalents”); (ii) all Accumulated Dividend Equivalents
payable with respect to the RSUs subject to this Agreement shall be paid in
cash, reduced by any applicable withholding taxes; and (iii) any Accumulated
Dividend Equivalents with respect to the RSUs subject to this Agreement shall be
forfeited and all rights of the Recipient to such Accumulated Dividend
Equivalents shall terminate, without further obligation on the part of the
Company, unless the portion of the RSUs subject to this Agreement to which such
Accumulated Dividend Equivalents relate become Vested RSUs pursuant to Section 2
hereof.  Each Dividend Equivalent shall be treated as a separate payment for
purposes of Section 409A of the Code.

6.Restrictive Covenants; Breach.    

(a)As partial consideration for the grant of this Award, Recipient agrees that,
during the period beginning on the Date of Grant and ending on the two-year
anniversary of either the Delivery Date or the date the RSUs are forfeited
pursuant to Section 3, as applicable, he or she will not, in any capacity
(including, but not limited to, as an owner, member, partner, shareholder,
consultant, advisor, financier, agent, employee, officer, director, manager or
otherwise), whether directly, indirectly or through affiliates, for the
Recipient’s own account or for the benefit of any other person or entity,
without the express written consent of the Company, engage in the solicitation,
diversion, or hiring, or attempted solicitation, diversion, or hiring of any
employees or consultants of the Company or any of its subsidiaries or affiliates
to leave or to work for the Recipient or any person or entity with which the
Recipient is affiliated, or the interference with the relationship between the
Company or any of its subsidiaries or affiliates with any of its employees or
consultants.



6

--------------------------------------------------------------------------------

 



(b)Recipient agrees that any breach of the covenants and agreements contained in
this Agreement will result in irreparable injury to the Company (including its
subsidiaries and affiliates) for which money damages would not adequately
compensate the injured party and, therefore, in the event of any such breach,
the Company shall be entitled (in addition to any other rights and remedies
which it may have at law or in equity) to seek to have an injunction issued by
any competent court of equity enjoining and restraining Recipient and any other
person or entity involved therein from continuing such breach. The parties
hereto intend that the covenants contained in this Agreement be severable as to
time, area, and restricted activity so that if any section, sentence or phrase
be deemed too broad in scope as to time, area or restricted activity, then the
section, sentence, phrase, period of time, geographical area or restricted
activity shall be reduced to such scope as is reasonable and enforceable, and
the covenant shall be construed as if it were originally drawn in such reduced
form, to the end that restraints hereby may be enforced by injunction.  
 Recipient further agrees that if he or she intends to engage in an enterprise
that could result in a breach of the restrictive covenants contained in this
Agreement, he or she will notify the Company in writing of such intent prior to
engaging in the enterprise. 

7.Transferability.  The RSUs are not transferable unless and until the Shares
have been delivered to the Recipient in settlement of the RSUs in accordance
with this Agreement, otherwise than by will or under the applicable laws of
descent and distribution. The terms of this Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the
Recipient.  Except as otherwise permitted pursuant to the first sentence of this
Section, any attempt to effect a Transfer of any RSUs prior to the date on which
the Shares have been delivered to the Recipient in settlement of the RSUs shall
be void ab initio.  For purposes of this Agreement, “Transfer” shall mean any
sale, transfer, encumbrance, gift, donation, assignment, pledge, hypothecation,
or other disposition, whether similar or dissimilar to those previously
enumerated, whether voluntary or involuntary, and including, but not limited to,
any disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.

8.Tax Matters.

(a)Withholding.  Any minimum tax withholding obligation of the Company arising
in connection with this Award, and/or the lapse of restrictions with respect
hereto, shall, to the extent permitted by law, be satisfied by the retention of
cash and/or Shares issuable pursuant to this Award that have a then-current Fair
Market Value equal to the amount of any minimum federal, state or local taxes of
any kind required by law to be withheld with respect to this Award.  If the
retention of Shares described in the foregoing sentence is not permitted by law,
as a condition to the Company’s obligations with respect to the RSUs (including,
without limitation, any obligation to deliver any Shares) hereunder, the
Recipient shall make arrangements satisfactory to the Company to pay to the
Company any federal, state or local taxes of any kind required to be withheld
with respect to the vesting or delivery of Shares corresponding to such RSUs. 

(b)Recipient’s Responsibilities for Tax Consequences.  The tax consequences to
the Recipient (including without limitation federal, state, local and foreign
income tax consequences) with respect to the RSUs (including without limitation
the grant, vesting and/or delivery thereof) are the sole responsibility of the
Recipient.  The Recipient shall consult with his or her own personal
accountant(s) and/or tax advisor(s) regarding these matters and the Recipient’s
filing, withholding and payment (or tax liability) obligations. 

9.Amendment, Modification & Assignment.   This Agreement may only be modified or
amended in a writing signed by the parties hereto.  No promises, assurances,
commitments, agreements, undertakings or representations, whether oral, written,
electronic or otherwise, and whether express or implied, with respect to the
subject matter hereof, have been made by either party which are not set forth
expressly in this Agreement.  This Agreement (and Recipient’s rights hereunder)
may not be assigned, and the obligations of Recipient hereunder may not be
delegated, in whole or in part.  The rights and obligations created hereunder
shall be binding on the Recipient and his heirs and legal representatives and on
the successors and assigns of the Company.

10.Complete Agreement.  This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.

11.Miscellaneous.

(a)No Right to (Continued) Employment or Service.  This Agreement and the grant
of RSUs hereunder shall not confer, or be construed to confer, upon the
Recipient any right to employment or service, or continued employment or
service, with the Company or any Related Entity.





7

--------------------------------------------------------------------------------

 

(b)No Limit on Other Compensation Arrangements.  Nothing contained in this
Agreement shall preclude the Company or any Related Entity from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.

(c)Severability.  If any term or provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or under any
applicable law, rule or regulation, then such provision shall be construed or
deemed amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of RSUs hereunder, such provision shall be stricken
as to such jurisdiction and the remainder of this Agreement and the award
hereunder shall remain in full force and effect).

(d) No Trust or Fund Created.  Neither this Agreement nor the grant of RSUs
hereunder shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company or any Related Entity and
the Recipient or any other person.  To the extent that the Recipient or any
other person acquires a right to receive payments from the Company or any
Related Entity pursuant to this Agreement, such right shall be no greater than
the right of any unsecured general creditor of the Company.

(e)Law Governing.  This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of Delaware (without
reference to the conflict of laws rules or principles thereof).

(f)Interpretation.  This award of RSUs is subject to all of the terms,
provisions and restrictions of this Agreement and the Plan.  All decisions or
interpretations of the Board or the Committee upon any questions arising under
this Agreement or the Plan are binding, conclusive and final. 

(g)Headings.  Section, paragraph and other headings and captions are provided
solely as a convenience to facilitate reference.  Such headings and captions
shall not be deemed in any way material or relevant to the construction, meaning
or interpretation of this Agreement or any term or provision hereof.

(h)Notices.  Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s General Counsel at 330 Seven Springs Way,
Brentwood, Tennessee 37207, or if the Company should move its principal office,
to such principal office, and, in the case of the Recipient, to the Recipient’s
last permanent address as shown on the Company’s records, subject to the right
of either party to designate some other address at any time hereafter in a
notice satisfying the requirements of this Section.

(i)Compliance with Section 409A

(i)General.    It is the intention of both the Company and the Recipient that
the benefits and rights to which the Recipient could be entitled pursuant to
this Agreement comply with Section 409A of the Code and the Treasury Regulations
and other guidance promulgated or issued thereunder (“Section 409A”), to the
extent that the requirements of Section 409A are applicable thereto, and the
provisions of this Agreement shall be construed in a manner consistent with that
intention.  If the Recipient or the Company believes, at any time, that any such
benefit or right that is subject to Section 409A does not so comply, it shall
promptly advise the other and shall negotiate reasonably and in good faith to
amend the terms of such benefits and rights such that they comply with Section
409A (with the most limited possible economic effect on the Recipient and on the
Company).



8

--------------------------------------------------------------------------------

 



(ii)No Representations as to Section 409A Compliance.  Notwithstanding the
foregoing, the Company does not make any representation to the Recipient that
the shares of RSUs and the Dividend Equivalents, if any, awarded pursuant to
this Agreement are exempt from, or satisfy, the requirements of Section 409A,
and the Company shall have no liability or other obligation to indemnify or hold
harmless the Recipient or any Beneficiary for any tax, additional tax, interest
or penalties that the Recipient or any Beneficiary may incur in the event that
any provision of this Agreement, or any amendment or modification thereof or any
other action taken with respect thereto is deemed to violate any of the
requirements of Section 409A.

(iii)No Acceleration of Payments.  Neither the Company nor the Recipient,
individually or in combination, may accelerate any payment or benefit that is
subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

(iv)Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Section 409A to this Agreement, each separately
identified amount to which the Recipient is entitled under this Agreement shall
be treated as a separate payment.  In addition, to the extent permissible under
Section 409A, any series of installment payments under this Agreement shall be
treated as a right to a series of separate payments.

(j)Non-Waiver of Breach.  The waiver by any party hereto of the other party's
prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation. 

(k)Clawback of Benefits.  The Committee shall have full authority to implement
any policies and procedures that it determines to be necessary or appropriate to
comply with applicable securities laws or other laws, including, without
limitation, Section 10D of the Exchange Act and any rules promulgated
thereunder, including without limitation, including in this Agreement, or
amending any this Agreement, without the consent of the Recipient, to include
language for the clawback (recapture) by the Company of any benefits under this
Agreement that the Committee deems necessary or appropriate to comply with that
statutory provision and those rules.



9

--------------------------------------------------------------------------------

 



EXHIBIT A

Performance Criteria

﻿

﻿

﻿

﻿

﻿



10

--------------------------------------------------------------------------------